Citation Nr: 0738146	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a cervical sprain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability (TDIU) based on service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from April 2003 and January 2007 rating decisions of 
the Department of Veterans' Affairs (VA), Regional Office 
(RO).  The former decision denied entitlement to TDIU and the 
latter decision denied entitlement to an increased evaluation 
for the service-connected cervical sprain.  In May 2007, the 
veteran testified before the undersigned at a personal 
hearing at the RO.  A transcript of this hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2003, the VA examination indicated that only half of 
the veteran's neck disability could be attributed to his 
service-connected cervical sprain; the remainder was 
attributed to his nonservice-connected ankylosing 
spondylitis.  The veteran's private physician, however, 
stated that no such separation could be made.  The VA 
examination conducted in October 2006, which apparently did 
not include a review of the entire claims folder, did not 
clarify this point.  The Board finds that another VA 
examination that includes a review of the claim file, to 
include the opinions of the private physician, must be 
conducted in order to resolve the issue of whether or not the 
symptoms resulting from the service-connected cervical sprain 
can be differentiated from those caused by the nonservice-
connected ankylosing spondylitis.

The private physician has also noted that the veteran's 
service-connected disorders, while not meeting the schedular 
criteria under 38 C.F.R. § 4.16(a) for the award of 
individual unemployability, have nevertheless rendered him 
unemployable.  The VA examinations conducted in March 2003 
and October 2006 did not include opinions as to the veteran's 
employability.  Additionally, the RO, despite evidence that 
suggested that the veteran's service-connected disorders 
prevented employment (even though not meeting the percentage 
requirements under 38 C.F.R. § 4.16(a)), had never considered 
sending this case to the Director, Compensation and Pension 
Service for extraschedular consideration of a total rating 
pursuant to 38 C.F.R. § 4.16(b).

The record contains no outpatient treatment records after 
2000.  If there are further records of treatment at the VA 
medical facility, they should be made a part of the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain up-to-date treatment records 
pertaining to the veteran from the VA 
medical facility in Seattle, Washington, 
from 2000 to the present.  

2.  Afford the veteran a complete VA 
orthopedic examination.  The entire claims 
folder must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must indicate, if possible, what 
cervical residuals are attributable solely 
to the service-connected cervical sprain, 
as opposed to the nonservice-connected 
ankylosing spondylitis.  If such a 
determination cannot be made without 
resort to speculation, it must be so 
stated for the record.  The examiner must 
also address the effect that the veteran's 
service-connected neck and back 
disabilities have upon his ability to 
obtain and maintain substantially gainful 
employment.  All indicated special studies 
deemed necessary must be conducted.  A 
complete rationale for all opinions 
expressed must be provided.

3.  The veteran's claims for an increased 
evaluation for cervical sprain residuals 
and TDIU must be readjudicated.

	If, after readjudicating the veteran's 
claim for an increased evaluation for the 
cervical sprain, the veteran still does 
not meet the percentage requirements of 
38 C.F.R. § 4.16(a), the rating board must 
submit this case to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration of a total 
disability evaluation under the provisions 
of 38 C.F.R. § 4.16(b).

	If the decisions remain adverse to the 
veteran, he and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case must then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



